Citation Nr: 0027485	
Decision Date: 10/17/00    Archive Date: 10/26/00

DOCKET NO.  94-01 392	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana

THE ISSUES

1.  Entitlement to service connection for sinusitis.  

2.   Entitlement to an increased rating for allergic 
rhinitis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife


INTRODUCTION

The veteran had active service from June 1970 to November 
1991.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a September 1992 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana which, in part, denied service connection for 
bilateral hearing loss, sinusitis, and tinnitus.  Service 
connection was granted for post-operative residuals of a 
pituitary tumor, rated 20 percent; for allergic rhinitis, 
rated 10 percent; and for hemorrhoids, rated noncompensably 
disabling.  The veteran testified at a personal hearing in 
February 1993.  In December 1995, the Board remanded the case 
for additional development.  The veteran testified at a 
personal hearing in June 1997.  The claims for service 
connection for bilateral hearing loss and tinnitus were 
denied and the remaining issues were remanded by the Board in 
September 1998.  In a Board decision in March 2000 an 
increased rating for postoperative residuals of a pituitary 
tumor and a compensable rating for hemorrhoids were denied, 
and the issues of service connection for sinusitis and an 
increased rating were allergic rhinitis were remanded.  The 
case has now been returned for further appellate 
adjudication.  

FINDINGS OF FACTS

1.  Chronic sinusitis of service origin is not currently 
shown.  

2.  The veteran's allergic rhinitis is manifested by moderate 
nasal secretion but no intranasal atrophy, ozena, anosmia or 
polyps.  

3.  The veteran's service-connected allergic rhinitis has not 
required hospitalization, does not cause marked interference 
with employment and does not otherwise present an exceptional 
or unusual disability picture.  


CONCLUSIONS OF LAW

1.  Chronic sinusitis was not incurred in or aggravated 
during active service nor is it proximately due to or the 
result of nor aggravated by service-connected postoperative 
residuals of a pituitary tumor.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.310(a) (1999); Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  

2.  A rating in excess of 10 percent for allergic rhinitis is 
not warranted on a schedular or extraschedular basis.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21; and prior to October 7, 
1996, § 4.97, Diagnostic Code 6501; and since October 7, 
1997, § 4.97, Diagnostic Code 6522. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107 (West 1991) which mandates that VA is 
under a duty to assist in developing the evidentiary record 
of a well grounded claim.  This duty was fulfilled when the 
RO complied with the past remands of the Board.  In the 
judgment of the Board, the procedural development is 
complete, the duty to assist as been complied with, and the 
evidentiary record is sufficient in scope and in depth for a 
fair and impartial decision.  

Background

A May 1970 enlistment examination was negative, as was an 
adjunct medical history questionnaire.  

In September 1972 the veteran had sinus headaches.  In 
November 1974 there was an impression of sinusitis.  In April 
1975 he had mild sinus tenderness and congestion.  The 
assessment was probable sinusitis.  X-rays of the paranasal 
sinuses in October 1975 were interpreted as showing no 
definite evidence of sinus disability.  However there was a 
double floor of the sella turcica seen as was a sloping floor 
of the sella with depression of the left side.  This was 
interpreted a possibly being a normal variant but it was 
noted that this could also be seen in localized intrasellar 
lesions.  Some calcification posterior to the posterior 
clinoids was felt to probably be calcification in a 
petroclinoid ligament.  

In May 1980 the veteran was given Dimetapp for sinusitis.  In 
March 1981 the assessment was chronic recurrent sinus 
congestion.  In March 1990 he had sinus pressure and 
congestion with sinus drainage.  The assessment was 
sinusitis, for which he was given an antibiotic.   In May 
1990 his frontal sinuses were tender and the assessment was 
sinusitis.  In November 1990 he had percussion tenderness of 
the maxillary sinuses and the assessment was sinusitis, for 
which he was given an antibiotic.  In January 1991 he had 
percussion tenderness to the left maxillary sinus.  The 
assessment was sinusitis, for which he was again given an 
antibiotic.  

In January 1991 the veteran had a history of chronic left-
sided nasal congestion.  He had a deviated nasal septum with 
marked obstruction.  Septoplasty and partial resection of the 
inferior turbinates was recommended.  

A retirement examination in February 1991 was negative but in 
an adjunct medical history questionnaire it was noted that 
the veteran had had sinusitis from 1970 to the present which 
had been treated with Dimetapp and Entex and it was also 
noted that the veteran stated that it caused headaches and 
swelling of the left eye.

In February 1991 chronic sinus problems were noted.  In April 
1991 an X-ray revealed a calcified mass of the sella, and a 
tumor was to be ruled out.  These findings were confirmed by 
Magnetic Resonance Imaging (MRI).  He had had chronic 
sinusitis for the last 15 to 20 years and his last X-rays in 
1975 had revealed the possibility of some sellar turcica 
changes.  The assessment was a calcified sellar mass of 
uncertain etiology.  However, this was subsequently found to 
be a pituitary adenoma, which was excised by transphenoidal 
resection.  

In August 1991 the veteran underwent a Medical Board 
Evaluation which noted a long history, of 15 to 20 years, of 
sinusitis associated with headaches, nasal congestion, and 
blurred vision.  The headaches had increased in frequency 
over the last year.  A September 1991 Medical Board Report 
reflects diagnoses which did not include sinusitis or 
allergic rhinitis.  

Service retirement examination in November 1991 was negative 
but in an adjunct medical history the same history as 
reported in the February 1991 retirement examination was 
again recorded.  

Treatment records from 1991 to 1993 from a military medical 
facility reflect that in November 1991, it was noted that the 
veteran had perennial allergic rhinitis with a seasonal 
component, for which he was given medication.  

The diagnoses on VA examination in January 1992 included 
allergic rhinitis and chronic sinusitis, but sinus x-rays 
were negative.  On examination the nose was slightly deviated 
to the right but the right canal was very patent and the 
turbinates could be seen but were swollen and slightly red.  
His sinuses were not tender to palpation.  

When hospitalized after service at a military medical 
facility in January 1993 it was noted that the veteran had a 
long history of headache and blurred vision which had been 
attributed to sinusitis but which had progressed to daily 
headaches in April 1991.  An MRI revealed no abnormality of 
his sinuses.  

At a February 1993 RO hearing the veteran testified that 
since his pituitary surgery he had not had any blockage of 
this sinuses but he did have a runny nose.  

Private clinical records of Dr. P. A. K. reflect that in 
December 1996 it was indicated that the veteran had 
previously and continued to have chronic sinus problems, 
although the condition was relatively stable.  In a January 
1997 statement it was reported that the veteran related that 
when it was first found that he had had active pituitary 
symptoms, sinus involvement had also been found.  His sinuses 
were now stable.  

Treatment records from a military medical facility reveal 
that in March 1997 the veteran had purulent rhinorrhea and 
postnasal drip.  His frontal sinuses were tender to palpation 
and percussion.  The diagnoses were acute frontal sinusitis 
and early maxillary sinusitis.  In May 1997 the veteran 
complained of sinus congestion, but there was no diagnosis of 
sinusitis.  In August 1997 he complained of sinus problems.  
The assessments included ruling out right frontal sinusitis.  
He was informed that a lot of his symptoms were very similar 
to migraine symptoms and one of the most common causes of 
sinus "problems" was migraine cephalalgia.  He was to be 
treated for sinusitis but if this was unsuccessful it would 
be suspected that he was having a bout of migraine headaches.  
Later it was noted that with medication his headaches had 
resolved and the headaches were the same as when his 
pituitary tumor was first diagnosed.  The diagnosis was 
probable cluster headaches versus migraine headaches.  

At the June 1997 RO hearing the veteran testified that on 
exposure to grass his eyes watered and his nose would become 
runny and that while he would also have a little skin rash, 
he had not had a true breakout of his skin.  He also 
testified that he had a lost of nasal crusting and took 
medication for sinusitis.  

When evaluated by VA in March 1999 the veteran had episodes 
of what was described as purulent nasal drainage suggestive 
of a sinus infection which appeared to occur in clusters and 
were not associated with seasonal allergies.  The diagnoses 
were cluster/vascular headaches, and recurrent sinusitis by 
history and physical examination findings.  

After an April 1999 VA examination, an August 1999 VA CT scan 
revealed minimal sinus disease in the right and left ethmoid 
sinuses and a stenotic and partially obstructed left 
ostiomeatal complex, as well as mild deviation of the bony 
nasal septum towards the right, and a tiny osteoma in the 
left frontal sinus.  

In August 1999 a VA physician stated that the veteran's 
history suggested cluster headaches and chronic nonseasonal 
allergic rhinitis but it could not be ascertained if the 
headaches were related to chronic sinusitis without more 
information.  There were infected secretions that might be 
related to chronic sinusitis but without X-rays this could 
not be documented.  There was some crusting from the apparent 
infectious process. It was noted that the veteran had a 
septal deflection to the left of less than 50 percent with 
mucosal bogginess but no polyps.  The allergic symptoms were 
perennial and more or less continuous.  The physician opined 
that chronic nonseasonal allergic rhinitis was a major factor 
in producing the clinical findings of chronic sinus disease.  

In the September 1999 addendum, that VA physician stated that 
the veteran "does not have chronic sinus disease therefore 
the symptoms of sinusitis are recurrent bouts of sinusitis 
that are not documented in the records that are available to 
me [] Since he does not have chronic sinusitis as reflected 
on a current CT scan, the pituitary surgery is not related." 

On VA examination in April 2000 for evaluation of possible 
sinusitis it was commented that the veteran had a somewhat 
complex history and he was a vague historian.  He felt that 
his sinus symptoms had first developed in 1970 or 1971.  He 
had continued to have intermittent symptomatology, including 
severe headaches, which initially were felt to be sinus 
headaches.  However, an MRI eventually documented a pituitary 
adenoma, which was excised in 1991, and his symptoms subsided 
to a large extent, although he still had symptoms with a 
clear nasal discharge especially upon jogging or going 
outside.  He occasionally had some bloody nasal discharge.  
He used Vasoline in his nose every night because of excessive 
dryness.  He had left temporal pain every few weeks which was 
not over his sinus area.  He also had some excessive eye 
discharge at times.  He had previously been diagnosed with 
cluster headaches and an occasional migraine headache.  There 
were no atopic symptoms, apart from possible hay fever.  Skin 
tests in 1991 had been positive.  He had had a septoplasty in 
1991.  

On examination the veteran had slightly boggy nasal mucosa.  
There was some septal deviation to the left, although the 
nares were well patent.  There was no discharge or other 
abnormality seen.  It was noted that an August 1999 CT scan 
had revealed minimal sinus disease in the left and right 
ethmoid sinuses and other findings which had not been felt by 
another physician to be consistent with chronic sinusitis.  
The impression was that the veteran might well have symptoms 
of some allergic rhinitis and possibly vasomotor rhinitis but 
it was felt that there was no historical data, physical 
findings or CT evidence of chronic sinusitis at this time.  

On VA examination in June 2000 it was noted that the 
veteran's nasal symptoms were aggravated by exposure to 
irritants, e. g., cut grass, dust, molds, and weather 
variability.  Cold air aggravated the problem.  His nasal 
discharge could be quite profuse.  He took Imitrex as need 
and also took Allegra.  On examination there was evidence of 
bogginess of the nasal mucosa, turbinate swelling, and clear 
nasal discharge.  The nasal septum was essentially in the 
midline. 

A nasal endoscopy revealed mild diffuse nasal mucosal 
erythema and bogginess of the mucosal surfaces.  The sinus 
openings were patent and functioned well.  There was no 
evidence of polyps within the nose.  There was some swelling 
of the nasal mucosal surfaces, particularly the inferior and 
middle turbinates.  The diagnostic impression was that the 
veteran's history and physical examination findings were 
consistent with allergic rhinitis.  He was currently employed 
in yard work and cleaning up and had problems with nasal 
drainage when exposed to significant grasses and dust.  There 
was no evidence of complete obstruction of a nasal passage 
nor of obstruction of one passage of greater than 50 percent.  
There was no definite atrophy of the intranasal structures, 
no atrophic changes, massive crusting, anosmia or ozena, 
although there was moderate secretion.  It was noted that the 
examination was while the veteran was under good medication 
control by taking Allegra.  It was felt that there might be 
some element of disability present from allergic rhinitis but 
it seemed to be relatively well controlled with use of 
Allegra.  

Sinusitis

Service connection is warranted for disability due to disease 
or injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110,1131.  Positive medical evidence of nexus 
between current disability and service may be rebutted by 
medical evidence demonstrating the significance of a lack of 
continuity of symptomatology.  Rose v. West, 11 Vet. 
App. 169, 171-72 (1998).  Service connection is also 
warranted if a disease manifests itself during service (or in 
a presumptive period) but is not identified until later and 
there is a showing of post service continuity of symptoms and 
medical evidence relates the symptoms to the current 
condition.  Rose v. West, 11 Vet. App. 169, 171-72 (1998) 
(citing Savage v. Gober, 10 Vet. App. 488, 495-98 (1997)).  
Additionally, secondary service connection is warranted when 
a disability is proximately due to or the result of a 
service-connected disease or injury (38 C.F.R. § 3.310(a)) 
or, to the extent of any increase, there is aggravation, 
i.e., additional disability, of a nonservice-connected 
disability due to a service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Here, the evidence shows that the early symptoms in the 1970s 
were eventually found to be due either to recurrent headaches 
or to allergic rhinitis.  Repeated radiological studies 
during service were negative for sinusitis.  While sinusitis 
was diagnosed on VA examination in March 1999, by history and 
examination findings, no radiological studies were conducted 
at that time.  These studies were crucial, according to a 
later VA physician who found that findings of what was 
purportedly minimal sinus disease on a CT scan in August 1999 
were not consistent with chronic sinusitis.  Indeed, in 
September 1999 that physician stated quite clearly that the 
veteran did not have sinusitis.  Since he did not have 
sinusitis, it obviously could not be related to the service-
connected residuals of a transphenoid excision of a pituitary 
adenoma.  Another VA physician on examination in April 2000, 
when it was again found that the veteran did not have chronic 
sinusitis, confirmed this diagnostic conclusion.  

Accordingly, the Board concludes that because the recent VA 
medical opinions were thorough and considered the veteran's 
history, physical examination findings, and radiological 
studies they should be given greater weight.  Since these 
recent VA medical opinions are against the claim, having 
concluded that the veteran does not now have chronic 
sinusitis, the preponderance of the weight is against the 
claim for service connection for chronic sinusitis.  

Allergic Rhinitis

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate Diagnostic Codes (DCs) identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
All potentially applicable regulations must be applied, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), including 38 
C.F.R. §§ 4.1, 4.2, and 4.10 which require that the entire 
recorded history be reviewed with an emphasis on the effects 
of disability, particularly on limitation of ordinary 
activity and lack of usefulness.  Not all disabilities will 
show all the findings specified in the rating criteria but 
coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21.  The higher of two evaluations 
will be assigned if the disability more closely approximates 
the criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.  Consideration may not be given 
to factors wholly outside the rating criteria provided by 
regulation.  Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992)).  

The veteran's allergic rhinitis was originally evaluated 
under 38 C.F.R. § 4.97, Diagnostic Code 6501, as atrophic 
rhinitis.   Subsequently, the ratings to be assigned for 
respiratory disorders were revised effective October 7, 1996.  
Where a law or regulation changes after a claim has been 
filed or reopened before administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
311 (1991).  In February 1998, the RO adjudicated the claim 
under the old and new criteria, finding that an increased 
rating was not warranted under either and, thus, neither the 
new nor the old criteria are more favorable.  

Under 38 C.F.R. § 4.97, DD 6501, in effect prior to October 
7, 1996 a 10 percent rating was warranted for chronic 
atrophic rhinitis with definite atrophy of intranasal 
structure, and moderate secretion.  A 30 percent rating was 
warranted when there was moderate crusting and ozena, with 
atrophic changes.  A 50 percent rating was warranted when 
there was massive crusting and marked ozena, with anosmia.  

Ozena is an atrophic rhinitis marked by a thick mucopurulent 
discharge, mucosal crusting, and fetor, often associated with 
the presence of an infectious organism.  Dorland's 
Illustrated Medical Dictionary, 1210 (27th ed. 1988).  
Anosmia is absence of the sense of smell.  Dorland's 
Illustrated Medical Dictionary, 94 (27th ed. 1988).  

Under 38 C.F.R. § 4.97, DC 6522, in effect since October 7, 
1996, allergic or vasomotor rhinitis without polyps, but with 
greater than 50 percent obstruction of nasal passage on both 
sides or complete obstruction on one side warrants a 10 
percent rating.  Allergic or vasomotor rhinitis with polyps 
warrants a 30 percent rating.  

There is a distinction between a claim based on disagreement 
with the original rating awarded (where service connection is 
first granted and an initial rating, or ratings over 
different time frames, is assigned) and a claim for an 
increased rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In an increased rating claim "the present level of 
disability is of primary importance."  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  On the other hand, the September 
1992 rating decision that granted service connection for 
allergic rhinitis considered all the evidence of record in 
assigning the original disability rating.  Thus the principle 
in Francisco, Id., is not applicable in claims based on 
disagreement with the original rating awarded.  See 
Fenderson, 12 Vet. App. 119, 126 (1999).  

Moreover, with an initial rating, the RO can assign separate 
disability ratings for varying periods of time based on the 
facts found, a practice known as 'staged' ratings.  
Fenderson, 12 Vet. App. 119, 126 (1999). 

Accordingly, all evidence must be considered in determining 
the appropriate evaluation, including consideration of 
whether staged ratings are appropriate.  The veteran has been 
provided appropriate notice of the pertinent laws and 
regulations and has had his claim of disagreement with the 
original rating properly considered based on all the evidence 
of record.  Thus, the RO complied with the substantive tenets 
of Fenderson in its adjudication of the veteran's claim.  

A review of all of the evidence, including that during and 
after military service, demonstrates that while the veteran 
has had nasal secretions, he had never had anosmia, ozena or 
any significant atrophic changes.  Accordingly, a rating in 
excess of 10 percent is not warranted at any time since 
military service (i.e., no staged rating is warranted).  
Likewise, the evidence shows that the veteran has never had 
nasal polyps, as required for a rating in excess of 10 
percent under the schedular rating criteria which became 
effective October 7, 1996.  

Accordingly, an increased rating is not warranted under the 
old or the new rating criteria.  

In reaching this decision consideration has been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
finds that there are no exceptional or unusual circumstances 
of the assignment of an extraschedular evaluation because 
there has been no showing of marked interference with 
employment or that frequent periods of hospitalization have 
been necessitated.  There are also no other circumstances 
which otherwise "render[s] impractical the application of the 
regular schedular standards."  38 C.F.R. § 3.321(b)(1).  
Hence, RO referral of the case for extraschedular rating, was 
not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  
Brannon v. West, 12 Vet. App. 32, 35 (1998) (while the Board 
does not have authority to grant an increased rating based on 
extraschedular criteria in the first instance, Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996), it has authority to review 
whether a claim merits submission for extraschedular 
evaluation even if not initially considered by the VARO). 

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  

In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is against the claims and, 
thus, there is no doubt to be resolved in favor of the 
veteran.  


ORDER

Service connection for sinusitis is denied.  

An increased rating for allergic rhinitis is denied.  



		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals


 


